The opinion of the court was delivered by
Fatzer, J.:
This appeal is from an order overruling the appellant’s motion (K. S. A. 60-1507) to set aside a sentence imposed for conviction of escaping from jail. Having been convicted of two prior felonies, the appellant was sentenced to life imprisonment under the Habitual Criminal Act. (K. S. A. 21-107a.) The judgment and sentence were affirmed by this court in State v. Eaton, 199 Kan. 610, 433 P. 2d 347.
The points raised by the appellant in this appeal were fully considered and decided by this court in the former appeal (State v. Eaton, supra), and the reader is referred to that opinion which is incorporated herein by reference. Any further discussion of those points would add nothing to the body of the law of this state, and it is sufficient to say the district court did not err in denying the appellant’s motion to set aside the sentence imposed March 11, 1966, after granting him a full evidentiary hearing.
The judgment is affirmed.